EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tazeen Dhedhi on 9 March 2021. The application has been amended as follows: 

Listing of Claims:
1. (Currently Amended) A package container comprising:
a body, the body having a base, an opening, and at least one side wall, wherein the base, the opening, and the at least one side wall define a cavity therebetween;
a cover coupled to the body, the cover movable from a closed state covering the opening to an open state; 
a cover lock configured to, when activated, keep the cover in the closed state;
a user interface; and
an electronic controller coupled to the user interface and the cover lock, the electronic controller including a memory and a processor, wherein the processor is configured to: 
store order information in the memory, the order information indicating that the package container is assigned to transport one or more items in the cavity to a delivery location;
detect, at a first time, that the cover has moved from the closed state to the open state;
store a trial start time that is based on the first time; 
receive a return request via the user interface; and
based at least in part on receiving the return request and detecting that the cover is in the closed state: 
store a second time as a trial end time;
determine a trial duration based on a comparison of the trial start time and the trial end time; and
in response to the processor determining that the trial duration is less than or equal to a trial duration threshold, the transportation request indicating a request to initiate sending of a transportation vehicle to the delivery location to retrieve the package container from the delivery location.

2. (Previously Presented) The package container of claim 1, wherein the return request indicates that a second item is to be returned in the package container, wherein the second item is distinct from the one or more items, and wherein the trial end time is associated with the second item. 

3. (Original) The package container of claim 1, wherein the processor is further configured to activate the cover lock in response to receiving a lock command from the delivery management server.

4. (Previously Presented) The package container of claim 1, wherein the processor is further configured to, in response to receiving the return request, send a return request notification to the delivery management server, the return request notification corresponding to a request to initiate sending of return information to at least one of a user device or the user interface.

5. (Previously Presented) The package container of claim 1, wherein the processor is further configured to, subsequent to receiving the return request: 
based on detecting that the cover is in the closed state, send a closed notification to the delivery management server, the closed notification corresponding to a request to initiate sending of a trial end notification to a user device;
receive a lock command from the delivery management server responsive to the closed notification; and
activate the cover lock in response to receiving the lock command.

6. (Currently Amended) The package container of claim 1, wherein the is based on a return window and a tolerance threshold.

7. (Original) The package container of claim 1, wherein the processor is further configured to, in response to receiving the return request, send return information via a transceiver to a user device.

8. (Original) The package container of claim 1, wherein the processor is further configured to, subsequent to receiving the return request and detecting that the cover is in the closed state: 
send a trial end notification via a transceiver to a user device;
activate the cover lock;
determine the second time based on at least one of a request time at which the return request is received, a closed time at which the cover is detected in the closed state, or a lock time at which the cover lock is activated; and
send the trial start time, the trial end time, or both, via the transceiver, to the delivery management server.

9. (Previously Presented) The package container of claim 1, wherein the processor is further configured to, in response to receiving the return request: 
send a return request notification to a user device, the return request notification corresponds to a request to initiate sending of the return request notification to the delivery management server;
receive return item information from the user device; and 


10. (Original) The package container of claim 1, wherein the user interface is located at an exterior surface of at least one of the cover or the body.

11. (Currently Amended) A method comprising:
storing, in a memory of a package container, order information indicating that the package container is assigned to transport one or more items to a delivery location;
detecting, at a first time at an electronic controller of the package container, that a cover of the package container has moved from a closed state to an open state; 
storing, by the electronic controller, a trial start time that is based on the first time;
determining, by the electronic controller, a reminder time based on the trial start time and a trial duration threshold;
initiating, by the electronic controller, display of a reminder based on the reminder time, the reminder indicating available time to initiate return of the one or more items;
receiving, at the electronic controller, a return request via a user interface of the package container; and
based at least in part on receiving the return request and detecting that the cover is in the closed state: 
activating, by the electronic controller, a cover lock of the package container to keep the cover in the closed state;
storing, by the electronic controller, a second time as a trial end time;
determining, by the electronic controller, a trial duration based on a comparison of the trial start time and the trial end time; and
initiating, by the electronic controller, sending of a transportation request to a delivery management server in response to determining, by the electronic controller, that the trial duration is less than or equal to the trial duration threshold, the 

12. (Previously Presented) The method of claim 11, further comprising, subsequent to receiving the return request and detecting that the cover is in the closed state, sending the trial end time to a user device, the sending of the trial end time corresponding to a request to initiate sending of the trial end time to the delivery management server, wherein the second time is based on a lock time at which the cover lock is activated by the electronic controller.

13. (Previously Presented) The method of claim 12, further comprising:
detecting a container location of the package container; and
in response to determining that the container location includes at least one of a location of an anchor point, the transportation vehicle, or a warehouse, sending a return notification to the delivery management server.

14. (Previously Presented) The method of claim 12, further comprising:
detecting a container location of the package container; and
in response to determining that the container location includes at least one of a location of an anchor point, the transportation vehicle, or a warehouse, sending the trial end time to the delivery management server.

15.-20. (Canceled). 

21. (Currently Amended) A method comprising:

detecting, at a first time at an electronic controller of the package container, that a cover of the package container has moved from a closed state to an open state; 
storing, by the electronic controller, a trial start time that is based on the first time;
receiving, at the package container, a return request via a user interface of the package container; and
based at least in part on receiving the return request and detecting at a second time that the cover has moved to the closed state: 
activating, by the electronic controller, a cover lock of the package container to keep the cover in the closed state;
storing, by the electronic controller, a third time as a trial end time, wherein the third time is the same as or after the second time;
determining, by the electronic controller, a trial duration based on a comparison of the trial start time and the trial end time; and
initiating, by the electronic controller, sending of a transportation request to a delivery management server in response to determining, by the electronic controller, that the trial duration is less than or equal to a trial duration threshold, the transportation request indicating a request to initiate sending of a transportation vehicle to the delivery location to retrieve the package container from the delivery location.

22. (Previously Presented) The method of claim 21, wherein the third time includes a lock time at which the cover lock is activated by the electronic controller. 

23. (Previously Presented) The method of claim 21, further comprising, subsequent to receiving the return request and detecting that the cover has moved to the closed state, sending the trial end time 

24. (Currently Amended) A package container comprising:
a body, the body having a base, an opening, and at least one side wall, wherein the base, the opening, and the at least one side wall define a cavity therebetween;
a cover coupled to the body, the cover movable from a closed state covering the opening to an open state; 
a cover lock configured to, when activated, keep the cover in the closed state;
a user interface; and
an electronic controller coupled to the user interface and the cover lock, the electronic controller including a memory and a processor, wherein the processor is configured to: 
store order information in the memory, the order information indicating that the package container is assigned to transport one or more items in the cavity to a delivery location;
detect, at a first time, that the cover has moved from the closed state to the open state;
store a trial start time that is based on the first time; 
determine a reminder time based on the trial start time and a trial duration threshold;
initiate display of a reminder based on the reminder time, the reminder indicating available time to initiate return of the one or more items;
receive a return request via the user interface; and
based at least in part on receiving the return request and detecting at a second time that the cover has moved to the closed state: 
store a third time as a trial end time, wherein the third time is the same as or after the second time;
determine a trial duration based on a comparison of the trial start time and the trial end time; and
in response to the processor determining that the trial duration is less than or equal to the trial duration threshold, the transportation request indicating a request to initiate sending of a transportation vehicle to the delivery location to retrieve the package container from the delivery location.

25. (Previously Presented) The package container of claim 24, wherein the processor is further configured to, subsequent to receiving the return request and detecting that the cover has moved to the closed state, send the trial end time to a user device, the sending of the trial end time corresponds to a request to initiate sending of the trial end time to the delivery management server.

26. (Previously Presented) The package container of claim 24, wherein the processor is further configured to activate the cover lock subsequent to receiving the return request and detecting that the cover has moved to the closed state.


/BRIAN TALLMAN/
Examiner, Art Unit 3628

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons for allowance:
The Examiner knows no art which teaches or suggests, alone or in combination with other art, independent claims 1, 11, 21, and 24.  In particular, it is the combination of limitations in the independent claims with the following limitations that is novel and not obvious:
based at least in part on receiving the return request and detecting that the cover is in the closed state: 
determining, by the electronic controller, a trial duration based on a comparison of the trial start time and the trial end time; and
initiating, by the electronic controller, sending of a transportation request to a delivery management server in response to determining, by the electronic controller, that the trial duration is less than or equal to the trial duration threshold, the transportation request indicating a request to initiate sending of a transportation vehicle to the delivery location to retrieve the package container from the delivery location.
First, the prior art of Wolter et al. (US 10,657,486 B1) details a smart container with a cover, lock, and user interface; the container receiving a delivery request when the container and items within are ready for pickup, including returning items that were originally shipped to the delivery address in the same container, locking the items inside, sending the request for pickup via the container to the server / service device, and the server evaluating the length of time the container is at the delivery address against a threshold time regarding when to pickup the container (Wolter Fig 2, col 4 ln 1-30, col 4 ln 55-65, col 12 ln 4-17 and ln 43-55, col 14 ln 33-44, col 19 ln 13-18, col 21 ln 27-33).
Second, the prior art of Skaaksrud (US 2019/0287063 A1) details a delivery container with a cover, lock, and user interface, storing order information in the container memory, delivering and returning trial items and try-before-you-buy commerce, detecting when the cover is in an open / closed state, detecting a time when the trial item(s) within the container have been removed, the start of the trial is based on when the items arrive at the delivery destination, receiving a return request via the user interface, and a trial duration in which the container waits and is accessible at the destination which may 
Third, the prior art of Comunale (US 2005/0285715 A1) details a delivery container with a cover, lock, and electronic controller; receiving the returned item in the container ending that recipient’s temporary use of the item and detecting that the cover is in a closed state (i.e. trial end time), sending this time stamp to the container computer and storing this time (i.e. stored second time) which is obtainable in a report that shows when the user(s) had access to the storage container with the item (Comunale ¶[0028], ¶[0034], ¶[0038-40], ¶[0043]).
Fourth, the prior art of Syme (US 2010/0057594 A1) details determining reminder notification time based on trial duration, start date / time, and a notification offset period and then notifying the customer (Syme Fig 7, ¶[0064-67], ¶[0071], ¶[0081]).
Fifth, the prior art of Dearlove et al. (US 2011/0320376 A1) details a delivery package container tote with a cover and lock, electronic delivery tag with delivery address information; delivering and returning trial items and order bracketing; and requesting the return of items included in the order that were incorrectly delivered in the container with the order (Dearlove ¶[0049-51], ¶[0173-174], ¶[0178-179]).
Sixth, the prior art of Messer (‘Try Before You Buy: The Next Big Thing In Ecommerce?’ (2019)) details recipients receiving deliveries of products to try for a trial period and then sending the products back within the trial period.
However, the combination of the prior art references of Wolter, Skaaksrud, Comunale, Syme, Dearlove, and Messer do not render independent claims 1, 11, 21, and 24 obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628